Law Offices Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8000 Direct Dial - (215) 564-8048 1933 Act Rule 485(a)(2) 1933 Act File No. 002-73948 1940 Act File No. 811-03258 September 7, 2011 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: DFA Investment Dimensions Group Inc. File Nos. 002-73948 and 811-03258 Ladies and Gentlemen: Pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended (the “1933 Act”), submitted electronically via the EDGAR system, please find enclosed Post-Effective Amendment Nos.134/135 (the “Amendment”) to the Registration Statement of DFA Investment Dimensions Group Inc. (the “Registrant”).The Amendment is being submitted to add a new series of shares, designated as the DFA World ex U.S. Government Fixed Income Portfolio (the “Portfolio”), to the Registrant. The Amendment relates solely to the shares of the Portfolio, as identified on the facing sheet, and the Amendment does not affect the prospectuses and statements of additional information of the Registrant’s other series of shares. The Registrant intends, prior to the effective date of the Amendment, to file a subsequent post-effective amendment, pursuant to Rule 485(b) under the 1933 Act, for the purposes of: (i) responding to any comments conveyed by the Commission staff on the Amendment; and (ii) updating certain information contained in the prospectus and the statement of additional information relating to the Portfolio. Please direct any questions or comments relating to the Amendment to me at the above-referenced telephone number or, in my absence, to Mark A. Sheehan, Esquire at (215) 564-8027. Very truly yours, /s/ Jana L. Cresswell Jana L. Cresswell
